Citation Nr: 0014118	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  96-22 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied entitlement to non-service 
connected disability pension benefits, non-service connected 
disability pension benefits under the provisions of 38 C.F.R. 
§ 3.321(b)(2), and a nervous condition.  The veteran filed a 
timely appeal as to that determination.  In a March 1996 
rating decision, the RO granted entitlement to non-service 
connected pension benefits.  

In a November 1997 decision, the Board remanded the issue of 
entitlement to service connection for psychiatric disability 
to the RO for additional development of the record.  The 
veteran's claims folder was subsequently transferred to the 
Houston, Texas, RO because of his change of residence.  The 
requested development has been completed, and the claim has 
now been returned to the Board for appellate review.  



REMAND

A review of the record reflects that both the September 1995 
rating decision and the March 1996 statement of the case 
reference the veteran's service medical records, dated from 
March 1967 to November 1967, as evidence considered in 
reaching their decision.  Additionally, the November 1999 VA 
mental examination appears to reference information contained 
in the veteran's service medical records.  However, the 
veteran's service medical records are not currently 
associated with the claims folder.  

The Board recognizes that this case has been previously 
remanded and regrets further delay; however, it must be noted 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) in a number of cases has determined that 
where the record before the Board is inadequate, a remand is 
mandatory rather than permissive.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  In the 
instant case, further remand is necessary to ensure that the 
record before the Board is complete, and that the veteran is 
afforded adequate due process.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should conduct a thorough 
search for the veteran's complete service 
medical records and associate them with 
the claims folder.  In searching for the 
veteran's service medical records, a full 
search should be conducted of all VA 
hospital and RO facilities to which the 
claims folder has been transferred for 
purposes of examinations, hearings, and 
rating determinations.  In the event the 
veteran's service medical records can not 
be located, the veteran should be asked 
to submit any copies in his possession 
and informed of alternative methods of 
proving his claim.

2.  Any other development deemed 
necessary should also be accomplished by 
the RO.  To the extent that new evidence 
is received, the claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
With regard to the veteran's 
representative, the Board notes that the 
VA Form 23-22, dated in October 1981, 
appoints the California Department of 
Veterans Affairs as the veteran's 
representative.  Since the veteran 
currently resides in Texas, he should be 
offered the opportunity of appointing a 
new representative.  Any new VA Form 23-
22 should be appropriately incorporated 
into the claims file.  

The Board notes the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




